Citation Nr: 1505156	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-01 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied service connection for PTSD.

In light of the Veteran's complaints of depression and nervousness in his service treatment records and post-service diagnoses of various acquired psychiatric disorders, to include PTSD and depression, the Board has rephrased the issue on the title page to encompass all currently diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)(to the effect that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

In September 2013, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record on appeal.  At such time, the Veteran submitted additional evidence and waived initial consideration by the Agency of Original Jurisdiction (AOJ) of such newly submitted evidence as well as evidence of record submitted since the January 2013 supplemental statement of the case.  38 C.F.R. 
§ 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

In July 2014, the Veteran requested that his appeal be advanced on the Board's docket, which the Board subsequently denied.  In support of his request, the Veteran submitted a statement by his psychiatrist, but did not waive initial AOJ consideration of such evidence.  However, as his claim is being granted in full, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA reveals that, with the exception of the September 2013 Board hearing transcript and an April 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VMBS file does not contain any documents at this time.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, he experienced an in-service sexual assault between January 1977 and April 1977, and his currently diagnosed acquired psychiatric disorders of PTSD and depression are, at least in part, related to such in-service assault.


CONCLUSION OF LAW

The criteria for service connection for PTSD and depression are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the Veteran's acquired psychiatric disorder, currently diagnosed as PTSD and depression, constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran served in the U.S. Navy as a radio operations specialist.  He contended in a December 2008 claim, a January 2013 substantive appeal, and during his September 2013 Board hearing that he experiences an acquired psychiatric disorder, to include PTSD and depression, arising from a sexual assault while serving on active duty.  Specifically, the Veteran asserts that his claimed condition stems from being sexually assaulted by a civilian he befriended while attending Operations Specialist School in Great Lakes, Illinois, from January 1977 to April 1977.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Id. 

There also are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Additionally, a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service personnel records show that he enlisted in October 1976 and attended Operations Specialist School in Great Lakes, Illinois, from January 10, 1977 to April 15, 1977.  On May 9, 1977, he was assigned to the U.S.S. A. David in San Diego, California.  On November 30, 1977 he was sentenced by Summary Court Martial to confinement with hard labor for 10 days after being found guilty of unauthorized absence from May 16, 1977 to October 3, 1977.  A January 1978 memorandum reports that the Veteran was discharged by reason of unsuitability and noted that "counseling and rehabilitation attempts...indicate that the [Veteran had] no motivation or desire to continue his current enlistment."  

Service treatment records show that the Veteran indicated a history of "nervous trouble" on an August 1976 Report of Medical History; however his August 1976 enlistment examination was silent for any notation of a psychiatric disorder.  On an October 1977 Report of Medical History, the Veteran indicated a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  The examining physician noted that the Veteran was depressed and nervous and wanted to get out of the Navy.  In November 1977, the Veteran requested a mental health consultation, reporting that he could not sleep at night.  A November 1977 mental health consultation document notes that the Veteran sought psychiatric attention "to help [him] get out of the Navy" and that his "lawyer told [him] to come...."  During the consultation, the Veteran reported "feeling chronically nervous with frequent sleep disturbances...some general feelings of anxiety and apprehension centering around his fear that he will not achieve his desired goal of separation at his imminent court martial."  The Veteran denied any feelings of despondency, hopelessness, or helplessness, and denied suicidal ideation.  The examiner reported that "aside from anxiety associated with his wish to be discharged from the USN, [the Veteran] denied any emotional disturbance."  The examiner's impression was immaturity and no mental illness.

The earliest record of post-service mental health care is in August 2008 when the Veteran sought treatment at a VA Community Based Outpatient Clinic in Bennignton, Vermont, for "mental feeling...memories of [an] old incident...I want to get it out of my head."  He told VA clinicians that, while in the Navy, he went absent without leave after finding out that a friend had been sexually assaulting him when he was unconscious.  He said that he knew the assailant for three to four months and believed that the assailant put something in his drink.  The initial diagnoses was adjustment disorder with depressed mood, rule out PTSD.

In July 2010, the Veteran was receiving mental health treatment at two separate VA facilities from two different providers.  The Veteran told both providers that he was the target of military sexual trauma (MST) while in the Navy and that is when his alcohol use increased, resulting in his alcohol dependence.  He reported driving intoxicated over 3000 times since the MST, including in 2005 when he was involved in an accident that resulted in paraplegia and chronic back pain.  He reported having 3 DWIs as a result of his drinking.  

During a June 2012 appointment, the Veteran provided his account of the sexual assault to his VA mental health provider.  He reported that, in 1977, he was stationed in Great Lakes, Illinois, when he was befriended by his assailant.  He identified his assailant by name and indicated that the two of them became "pretty good friends" and "partied together."  When the Veteran was about to transfer to California, the assailant informed the Veteran that he had "been with [the Veteran] many times sexually."  The Veteran denied any memory of sexual encounters with the assailant and indicated that he believed he was sedated during such encounters.  The Veteran left for California, but went absent without leave due to depression over "what might have happened."  The Veteran reported symptoms of intrusive thoughts, seeing the assailant's face on a daily basis, nightmares involving the assailant, anxiety, depressed mood, anger, irritability, and a history of alcoholism.  He also reported smoking marijuana regularly from 1976 to 2005.  The treatment provider's diagnostic impression was sexual abuse of an adult, PTSD by history, and history of alcoholism.

On his January 2013 VA Form 9, the Veteran again provided an account of the sexual assault that occurred while he was stationed at Great Lakes, Illinois, in 1977.  The Veteran again identified his assailant by name and stated that the assault occurred after being drugged by the assailant.  He reported feeling disgraced and self-medicating with alcohol to control nightmares until his accident in 2005.  After the accident, the Veteran told VA medical staff about the sexual assault and was referred for mental health treatment.  

In a November 2011 statement, the Veteran's brother reported that the Veteran was outgoing and active in many activities prior to joining the Navy.  He reported that the Veteran contacted their father in May 1977 and reported being absent without leave from the Navy.  The Veteran's brother reported that the Veteran "never seemed to be the same brother" after his service in the Navy.  He avoided the usual family activities, drank a lot, and "landed 2 or 3 DUIs in the State of New York and time in jail."  The brother reported that it wasn't until recently that the Veteran informed him of the sexual assault.

In a February 2013 statement, the Veteran's mother reported not hearing from her son for a while after he was reassigned from Illinois to California.  She reported getting a call from the Veteran's commander informing her that the Veteran was absent without leave.  She also reported a phone call from the Veteran while he was absent without leave and he informed her that he had a "problem and just needed time to decide how to handle it."  She reported that following his discharge from the Navy, the Veteran "drank really bad, got into fist fights all the time, and basically couldn't get along with anyone."  She reported that her son did not inform her of the sexual assault until 36 years after it happened.

During the September 2013 Board hearing, the Veteran gave an account of how he learned of the sexual assault when the assailant was driving him to the airport to board a plane for San Diego.  He testified that the he was friends with the assailant from January 1977 to April 1977 and that the assailant told the Veteran that he drugged him and sexually assaulted him while unconscious.  The Veteran testified that on several occasions he recalls waking up in his underwear at the assailant's residence with semen on his underwear but dismissed it as a "wet dream."  The Veteran testified that, after being in San Diego for two weeks, he went absent without leave for the whole summer and lived in a tent by himself.  He testified that he left his duty assignment because he "couldn't take what happened...couldn't concentrate on [his] duties."  The Veteran testified that after the assault he had a lot of aggression and anger.  He started having nightmares and drank alcohol to reduce the intensity of the nightmares.  He did not seek mental health treatment until 2008 when he informed his VA primary care doctor about the assault and received a referral for mental health treatment.  

The record contains two medical opinions regarding the nature and etiology of the Veteran's mental health condition.  The first opinion is a September 2010 VA PTSD examination with a December 2011 addendum opinion.  The second opinion are August 2013 and July 2014 statements from the Veteran's VA psychiatrist. 

The September 2010 VA examination report documents an account of the assault that is consistent with other accounts of record.  The VA examiner indicted that the Veteran met the DSM-IV criteria for a diagnosis of PTSD and also indicated a diagnosis of depressive disorder and alcohol abuse.  The VA examiner noted that the sexual assault incident met the criteria for a stressor that could cause PTSD and after hearing about the incident the Veteran reacted with symptoms that meet the criteria for PTSD and subsequently developed symptoms that meet the DSM-IV criteria of PTSD. 

In a December 2011 addendum opinion, the September 2010 VA examiner provided the opinion that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner also indicated that it is as likely as not the evidence outlined in the records is consistent with the occurrence of a personal assault.  The rationale given for this opinion was "it is quite possible that one cannot remember any incidence including sexual abuse that took place when one is drugged.  But in this particular case, [the Veteran] reports that he was drugged for about three months and was abused for three months and that was why he could not remember.  Though it is possible but unlikely."

With regard to the etiology of the diagnosis of depressive disorder, the VA examiner gave the opinion that "it is less likely than not that the Veteran's depressive disorder is due to PTSD alone because the Veteran has a physical disability causing chronic pain that is known to cause depressive disorder.  Hence, the Veteran's depressive disorder is most likely due to a combination of PTSD and the physical disabilities he has."  

In an August 2013 letter, the Veteran's treating VA psychiatrist noted that he had treated the Veteran since October 2009.  He confirmed his diagnosis of PTSD and depression and gave the opinion that "I believe that his PTSD is related to Military Sexual Trauma, and I believe that the C and P exam which was done in fact supports the conclusion that this case of PTSD is service connected."  In his letter, the Veteran's psychiatrist provided a detailed rationale for his opinion that was based on evidence in the record.  

With regard to whether there is evidence in the record to corroborate the occurrence of the in-service sexual assault, the psychiatrist stated that "there is evidence in the records to verify a sexual assault during military service...there was a clear aberration in [the Veteran's] behavior at the time of the alleged assault, and this was associated with him seeking mental health assistance...he suddenly went on unauthorized leave."  The psychiatrist also gave details on how during treatment the Veteran reported fear of being laughed at and had no expectation of receiving fair treatment if the incident were reported to military authorities.

In the July 2014 letter, the Veteran's VA psychiatrist again reiterated that the evidence supports the fact that the Veteran suffered a sexual assault in the military and has PTSD as a result of such assault.

When resolving all doubt in his favor, the Board finds that service connection for PTSD and depression arising from military sexual trauma is warranted.  

With regard to medical evidence diagnosing PTSD and depression, the September 2010 VA examiner and the August 2013 letter from the Veteran's psychiatrist both provide the Veteran with a current diagnosis of PTSD and depression.  The Board acknowledges that, upon initially seeking mental health treatment, a clinician also provided a diagnosis of adjustment disorder.  However, after further psychiatric treatment and assessment, such diagnosis was later dropped.  Therefore, the Board finds that the most probative evidence shows current psychiatric disorders only of PTSD and depression.  Moreover, the September 2010 VA examiner determined that the Veteran's depression was due, at least in part, to his PTSD.

The record also supports a finding that there is credible supporting evidence that the claimed in-service stressor occurred.  Although the Veteran did not report the assault until many years after service, the record documents evidence of behavior changes following the claimed assault.  The Veteran asserts that he was assaulted between January 1977 and April 1977 and was informed of the assault just prior to transferring to San Diego, California.  The Board finds his statements and testimony regarding such assault are credible because they are consistent with his military records and he has consistently reported the same details surrounding the assault, to include to his clinicians and the undersigned at his Board hearing.  In this regard, his service personnel records show that he was assigned to the U.S.S. A. David on May 9, 1977 and began an unauthorized absence of over 4 months within a week of arriving at his new duty location in San Diego.  He was subsequently tried by Summary Court Martial and sentenced to confinement with hard labor.  Prior to his court martial, the Veteran reported for a mental health consultation and reported feeling chronically nervous with frequent sleep disturbances.  Even though the he reported that his purpose for the consultation was "to help him get out of the Navy" and not to seek treatment for sexual assault, the Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ, 731 F.3d at 1303. 

Furthermore, the Veteran's mother and brother also submitted statements regarding changes in the Veteran's behavior since service.  Both reported that the Veteran drank in excess after he was separated from the Navy and that he exhibited changes in his social behavior.  His brother also reported that the Veteran "landed 2 or 3 DUIs in the State of New York and time in jail."  Such statements support the Veteran's claimed in-service assault as they offer evidence of behavioral changes following such alleged incident.

Therefore, this case turns on whether there is a link established by medical evidence between the Veteran's current PTSD and depression and his in-service stressor.  The Board finds that the record contains two conflicting medical opinions from two competent sources.  The first such opinion is the September 2010 VA examiner's December 2011 addendum opinion that the Veteran's condition was less likely than not incurred in or caused by his military service.  In contrast, the August 2013 and July 2014 letters from the Veteran's psychiatrist provided the opinion that the Veteran's PTSD is related to his military sexual trauma and that his PTSD is "service connected."  Both clinicians have the requisite training to offer such opinions and provide a rationale in support of their conclusions.  As such, their opinions are entitled to equal probative weight.  

Therefore, as the evidence is in relative equipoise regarding whether the Veteran's acquired psychiatric disorder is related to his military service, the Board will resolve all doubt in his favor and find that service connection for PTSD and depression arising from a military sexual assault is warranted.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for PTSD and depression is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


